                                                                                  FILED
                                                                               IN CLERK'S OFFICE
                                                                          US DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK
                                                                          ★ MAY lx> 2019 -A
                                                      X
                                                                          BROOKLYN OFFICE
VALERIE JOSEPHS,

                                     Plaintiff,
                                                          MEMORANDUM
                                                          DECISION AND ORDER

                       - against -
                                                          18-CV-838(AMD)

COMMISSIONER OF SOCIAL SECURITY,
                                     Defendant.



                                                      X

ANN M.DONNELLY,District Judge.

       The plaintiff challenges the Social Security Commissioner's decision that she was not

disabled for the purposes of receiving Social Security Disability Insurance under Title II of the

Social Security Act. The plaintiff argues that the Administrative Law Judge did not develop the

record, and that the evidence did not support her decision that the plaintiff could do light work or

her conclusion that the treating physician's opinion deserved no weight. For the reasons that

follow, I conclude that the ALJ did not sufficiently explain why she gave no weight to the

treating physician's opinion, and that she substituted her own opinion in place of a medical

expert's on the subject of the plaintiffs residual functional capacity. The plaintiffs motion for

judgment on the pleadings is granted, and the Commissioner's motion for judgment on the

pleadings is denied.

       The 60 year old plaintiff applied for disability insurance benefits on July 7, 2014, alleging

disability as of June 20, 2014, due to "Back/spine condition," "Spinal stenosis," and "Limited

mobility/limited weight lifting ability." (Tr. 200-01, 314.) After the Social Security


                                                  I
Administration denied her claim on November 6, 2014,the plaintiff filed a written request for a

hearing on November 10, 2014, pursuant to 20 C.F.R. § 404.929. (Tr. 96-101, 108-09.) ALJ

Ifeoma Iwuamadi held a hearing on November 15, 2016, at which the plaintiff and vocational

expert Marian Marracco testified. (Tr. 37-83.)

        On February 8, 2017,the ALJ denied the plaintiffs claim for benefits, concluding that

the plaintiff had the residual functional capacity to perform light work, even though she had

severe impairments of"Lumbar spine spondylosis and osteoporosis, left elbow derangement,

right knee derangement and left hip osteoporosis." (Tr. 18-3.) In medical source statements, the

plaintiffs treating physician, Todd Schlifstein, opined that the plaintiff could stand and walk for

three hours in an eight hour day, sit for two hours in an eight hour day, occasionally lift and carry

less than ten pounds,rarely carry ten pounds, occasionally push or pull with her arms, and rarely

push or pull with her legs. (Tr. 808-11.) The ALJ gave no weight to Dr. Schlifstein's opinion,

concluding instead that the plaintiff could perform her past relevant work as a general clerical

worker. (Tr. 29.) The ALJ found that the plaintiff could "lift/carry and push/pull ten pounds

frequently and twenty pounds occasionally." (Tr. 22.) She also found that the plaintiff could sit

for six hours in an eight hour day, stand for six hours, and walk for six hours, and that the

plaintiff could not operate bilateral foot controls, could occasionally reach overhead with her left

arm, and could "frequently reach around and perform handling, and fingering" with her left arm

and left hand. {Id.) On March 24, 2017,the Appeals Council denied the plaintiffs request to

review the ALJ's decision. (Tr. 1-3,198-99.)

       An ALJ should give controlling weight to a treating physician's opinion "as to the nature

and severity ofthe [plaintiffs] impairment... so long as it 'is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other
 substantial evidence in [the] case record.'" Burgess v. Astrue, 537 F,3d 117,128(2d Cir. 2008)

(quoting 20 C.F.R. § 404.1527(d)(2)). The ALJ must "provide 'good reasons' for the weight she

 gives to the treating source's opinion." Halloran v. Barnhart, 362 F.3d 28, 32-33(2d Cir. 2004).

 The Second Circuit "do[es] not hesitate to remand when the Commissioner has not provided

'good reasons' for the weight given to a treating physician's opinion ...." Id. at 33. "The ALJ

 is not permitted to substitute [her] own expertise or view of the medical prooffor the treating

 physician's opinion or for any competent medical opinion." Greek v. Colvin, 802 F.3d 370, 375

(2d Cir. 2015). To "override" the treating physician's opinion, the Second Circuit has held "that

 the ALJ must explicitly consider, inter alia,(1)the frequency, length, nature, and extent of

 treatment;(2)the amount of medical evidence supporting the opinion;(3)the consistency ofthe

 opinion with the remaining medical evidence; and (4) whether the physician is a specialist."

 Selian v. Astrue, 708 F.3d 409,418(2d Cir. 2013); 20 C.F.R § 416.927(c)(l)-(6).

         Dr. Schlifstein treated the plaintifffor her back, knee, and other conditions over the

 course oftwo years. In medical source statements, he said that the plaintiff could stand and walk

for three hours in an eight hour day, sit for two hours in an eight hour day, occasionally lift and

 carry less than ten pounds, rarely carry ten pounds, occasionally push or pull with her arms, and

 rarely push or pull with her legs.' ALJ Iwuamadi gave no weight to Dr. Schlifstein's opinion. In

 her view, the plaintiff was "working close to substantial gainful activity levels as a file clerk

 which is light work," and also worked as a travel agent, which the ALJ found inconsistent with

 Dr. Schlifstein's conclusion that the plaintiff was limited in her ability to sit, stand, lift, walk, and




'The defendant argues that Dr. Schlifstein submitted two inconsistent medical source statements. The
ALJ did not cite this as a factor in her decision. In any event, if she believed that Dr. Schlifstein's opinion
was inconsistent, she had "an affirmative duty to seek out more information from the treating physician
and to develop the administrative record accordingly." Rosa v. Callahan, 168 F.3d 72,79(2d Cir. 1999)
{qnoimg Hartnett v. Apfel, 21 F. Supp. 2d 217,221 (E.D.N.Y. 1998)).
bend. The record, however, shows that the plaintiffs work as a file clerk was limited to one or

two half days per month. Her work as a travel agent was limited primarily to making telephone

calls. The ALJ's reasons are not sufficient to override Dr. Schlifstein's opinion.^

         The ALJ disregarded the only expert medical opinion about the plaintiffs condition and

substituted her own; she determined, based on her review ofthe plaintiffs medical records, that

the plaintiff could "lifl/carry and push/pull ten pounds frequently and twenty pounds

occasionally," and sit, stand, and walk each for six hours in an eight hour day. There is no

medical evidence in the record to support these findings; no physician gave an opinion with these

limitations. Because there is no medical evidence supporting the ALJ's RFC determination,

remand is required. See Hilsdorfv. Comm V ofSoc. Sec., 724 F. Supp. 2d 330, 347(E.D.N.Y.

2010)("Because an RFC determination is a medical determination, an ALJ who makes an RFC

determination in the absence ofsupporting expert medical opinion has improperly substituted

[her] own opinion for that ofa physician, and has committed legal error."); accord Legall v.

Calvin, No. 13-CV-1426,2014 WL 4494753, at *4(S.D.N.Y. Sept. 10, 2014);                              also Zorilla v.

Chater, 915 F. Supp. 662,666-67(S.D.N.Y. 1996)("The lay evaluation of an ALJ is not

sufficient evidence ofthe claimant's work capacity; an explanation ofthe claimant's functional

capacity from a doctor is required.").

         On remand,the ALJ should reconsider the weight that Dr. Schlifstein's opinion deserves,

determine whether inconsistencies can be resolved, and if necessary, seek additional medical

evidence about the plaintiffs RFC.

         The plaintiffs motion forjudgment on the pleadings is granted, the defendant's motion is

denied, and the case is remanded for further proceedings consistent with this opinion.


^ The ALJ also cited the plaintiffs testimony that she had pain on her right side, which conflicted with the medical
findings that she had pain on her left side. This discrepancy was not a reason to reject the doctor's opinion.
so ORDERED.




                             s/Ann M. Donnelly

                            AmO^. Donnelly
                            United States District Judge


Dated: Brooklyn, New York
       May 3,2019
